Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (PG Pub. 2001/0023156).
Regarding claims 1 and 8, Nomura teaches a method for producing an antibacterial fiber and an antibacterial fiber comprising a thermoplastic resin and antibacterial glass particles [Abstract, 0053 and 0055-0056]. Nomura teaches a method comprising the following steps including preparing a glass melt including an antibacterial active ingredient (Ag2O) and obtaining antibacterial glass particles by forming a glass body from the glass melt, pulverizing the glass body (as crushing is taught) and producing an antibacterial resin composition by mixing the thermoplastic resin and the glass particles creating a masterbatch, producing an antibacterial fiber before stretching directly or indirectly from the antibacterial resin composition [0029, 0053, 0059 and 0070-0071]. Nomura teaches the step of spinning  (and thus producing an unstretched fiber) and stretching the unstretched fibers and therefore teaches producing an antibacterial fiber having cracks extending along the length direction of the fiber on the surface of the antibacterial fiber and each of the cracks is in a state of having at least one of the antibacterial glass particles sandwiched therein. 
Nomura is silent regarding the length of the cracks. However, it is known in the art to adjust the length of the cracks by varying stretching parameters, particle size and composition. It would have been obvious to one of ordinary skill in the art to arrive at the claimed crack length by varying process parameters in order to affect crack length and arrive at the claimed invention.
Regarding claim 3, Nomura teaches average particle diameter of 0.1-55 micrometers with examples showing an average particle diameter of 2 micrometers wherein the average particle diameter is measured by a laser diffraction spectrometer and therefore is considered volume average particle size as is known in the art. 1, 3 and 5-8 
Regarding claim 4, Nomura teaches particles, but is silent regarding the shape of the particles. However, it would have been obvious to one of ordinary skill in the art to use any shape, including polyhedral as is known in the art by grinding parameters and arrive at the claimed invention. 
Regarding claim 5, Nomura teaches the antibacterial glass particles are formed from a glass composition in which 0.1-5% Ag2O is incorporated in which the glass composition comprises 45-67 mol% P2O5, 5-20 mol% Al2O3, 1-40 mol% of one or more of MgO, CaO and ZnO, 1-15 mol% of one or more of Li2O, Na2O, and K2O and 20 mol% or less of B2O3 [0019 and 0054].
Regarding claim 6, Nomura teaches the antibacterial glass particles are incorporated in an amount of 0.1-5 wt% with respect to the fiber which reads on the claimed amount [0054]. Further, Nomura teaches 1wt% of antibacterial glass particles based 100 parts resin in the examples. 
Regarding claim 7, Nomura teaches combination of “dispersion aspect” wherein the glass particle are dispersed within the fiber and also “fixation aspect” wherein the fibers are coated with antibacterial composition and therefore has a protective on the surface of the fiber. 
Regarding claims 10-12, Nomura et al. teach the thermoplastic resin is polyester, polyamide, polyolefin, polyacrylic and the like. 
Regarding claim 13, Nomura et al. are silent regarding the claimed mixing of polyethylene terephthalate and polybutylene terephthalate. However, Nomura et al. teach the thermoplastic resin is polyester and it would have been obvious to one of ordinary skill in the art to mix polyethylene terephthalate and polybutylene terephthalate in order to tailor the resin properties as is known in the art. 
Regarding claim 14, Nomura et al. teach wherein the glass melt comprises Ag2O, ZnO, CaO, B2O3, P2O5.

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (PG Pub. 2012/0321689) in view of GB 1174867 (hereinafter referred to as ‘867).
Regarding claims 1 and 8, Kobayashi teaches a method for producing an antibacterial fiber and an antibacterial fiber comprising a thermoplastic resin and antibacterial glass particles [Abstract]. Kobayashi teaches a method comprising the following steps including preparing a glass melt including an antibacterial active ingredient (silver ions) and obtaining antibacterial glass particles by forming a glass body from the melt, pulverizing the glass body, producing an antibacterial resin composition by mixing the thermoplastic resin and the glass particles creating a masterbatch, producing an unstretched antibacterial fiber before stretching directly or indirectly from the antibacterial resin composition. Kobayashi is silent regarding the claimed step d and cracks in the fiber and specifics of the cracks, However, ‘867 teaches drawing unstretched synthetic fiber in order to improve tenacity, dimensional stability and elongation of the fibers. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the drawing of ‘867 in Kobayashi in order to improve tenacity, dimensional stability and elongation of the fibers and arrive at the claimed invention including the step of spinning and stretching the fibers and therefore teaches producing an antibacterial fiber having cracks before stretching extending along the length direction of the fiber on the surface of the antibacterial fiber and each of the cracks is in a state of having at least one of the antibacterial glass particles sandwiched therein. 
The previous combination is silent regarding the length of the cracks. However, it is known in the art to adjust fiber properties and thus the length of the cracks by varying stretching parameters as taught by ‘867. It would have been obvious to one of ordinary skill in the art to arrive at the claimed crack length by varying process parameters in order to affect fiber properties such as elongation and arrive at the claimed invention. 
Regarding claim 3, Kobayashi teaches the volume average particle size of the antibacterial glass particles is 0.1-10 micrometers [0199]. 
Regarding claim 4, Kobayashi teaches the shape of the antibacterial glass particles is made into a polyhedron [0211].
Regarding claim 5, the antibacterial glass particles are formed from both or either of a phosphate based antibacterial glass and a borosilicate glass. 
Regarding claim 6, Kobayashi teaches the amount if incorporation of antibacterial glass particles is within the claimed range [Examples].
Regarding claim 7, Kobayashi teach a yarn made with the antibacterial fiber wherein 1 antibacterial fiber is sued with 20 non-antibacterial fibers to make a yarn and therefore has a protective layer on the surface. 
Regarding claims 9 and 14, Kobayashi teaches the claimed composition 1 including amounts of Ag2O, ZnO, CaO, B2O3 and P2O5 along with the claimed ratio of ZnO/CaO.
Regarding claims 10 and 12-13, Kobayashi teaches the thermoplastic resin is polyester including mixing polyethylene terephthalate and polybutylene terephthalate.

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. 
Applicant argues stretching does not always cause cracks and provides evidence in Appendix A and Appendix B. The present specification teaches that the glass bodies having a polyhedron shape achieved through pulverizing and the volume particle size causes the cracks. So Applicant is correct in stating that stretching does not always cause cracks. But stretching with the glass bodies having a polyhedron shape and in the claimed volume particle size do cause cracks. Nomura and Kobayashi and ‘867 both teach stretching along with the glass bodies having a polyhedron shape formed from pulverizing and the claimed particle size and therefore it is clear the cracks form in the cited art.
Applicant argues the fiber of Nomura is similar to that describe din the background section of the present invention with antibacterial particles attached to the fiber and not uniformly dispersed. The present specification teaches uniformity and ease of dispersal is achieved with the volume particle size and since the cited art teaches the claimed volume particle size, then it is clear Nomura is not similar to that described in the background section, but reads on the present claims.
Applicant argues the glass particles are not taught  in Nomura as sandwiched in the cracks. Again, as set forth in MPEP, an inherent trait need not be explicitly detailed in the prior art. Nomura et al. teaches the claimed process of making and such  similar components in such similar sizes along with the process of glass body formation, pulverization, incorporating the glass bodies in the thermoplastic resin, spinning the composition and the then stretching the composition, the claimed glass particles are necessarily in the crack of the fibers of Nomura. 
Applicant argues Kobayashi does not have antibacterial properties that withstand washings. It is further argues that one of ordinary skill would not incorporate the stretching of ‘867 in Kobayashi because one would expect tenacity to decrease with such stretching. It is noted that Kobayashi actually teaches stretching of the film which does have glass particles and with the purpose of increasing strength therefore, one of ordinary skill would in fact stretch the fiber with glass particles in order to improve tenacity through fiber orientation.
Applicant is invited to amend the claimed to overcome the cited art. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789